OFFICE   OF THE   ATTORNEY        GENERAL   OF TEXAS
                              AUSTIN




Honorable T. H. Trimble
First Aa+wtant  8upeAntendent
State Departaent of Bctucation
Austin, Texae
Dear   Sir:         @pealon Ro. O-6779
                    Rea Paroa4lal Schoole -




               Your requeet
and cererully
your reque8t a8 follower




                                                 tic8 of all
                                                 enrolled in


                                     for    you to derine for
                             aean~         of the word 'pm-o-
                    ha ten6 lnclualve enough to include
                    ho018 eml private echoole, or is
                    r the word 'parochial* limited
                       e only tboee church schools
                       lled bT a church pariaht
                 "If'your enewer is t&t it lncludee
       only those thurch schools which are controlled
Ron. 1. W. Trirrble- Pegs 2


            within a church perish, end does not include
            privets and church rchoole thet are not con-
            trolled wlthln a parish, ha8 the Legl8lrture
            acted vlthin it8 Conrtltutlonal authority in
            dlrcrl.mlrmtlngagainat thlr particular group
            of ohlldmnt"
               We quote fma Section 1 of Article III,
Ssnrte Bill 167, 49th tigi81etuw of Tex88, a8 ioflov81
                      "The ba8ie for calculation 8hall be
            the net rroholartlcenume~tlon of whltc or
            aolond rauej a8 the case m8y b8, lnaludlng
            th8 tr8ll8f8r8tit0 t&8 di8tldUt, pl'GVi@d
            8uOh tXuief8r8 an from di@iriOt8 eligible
            to receive lld under Article I 0r thlr Aat
            for th8 au-t    year, and exoluddingthe tran8-
            Tel’8    Out      Of   th8    dl8tl’iOt:          Uld     th8l’8     8hal1   b@    d8-
            duot6d
               all 8chole8tlcr who have aompleted th8
        uourse of 8tua~'i.ntlnir home eettool,88
        -Ch88ifi8d by the COWltJ board Of trU8tO88,
        there vho8e Vader are tWqht within the di8-
        trlot fmm whloh they er8 trumfernd, unle8m
        8UOtI8Ohole8tiCi8mintti   Ul eVel'8$8dally
        attendance 0r alxts-five (651 uer cent in the
        di8tFiUt to whlah iher ~r&ti'&trferWl, 8nd



                               46   cOrpl8        &l&8,        p. 1383, define8 ths t.lm
*p W’O~h iM ll”l8              tO11OW88

                      *Perochlal - Rel&Fng                               to.or
            to a peri8h.'
                               Web8t8lF'eRev Inter5atfonel
RdititXI,           define8        the    t4Jm8         “parOChitiw            and
a8   f011ow81
                               “Pwuohlal               - 1.   or    oc   p~t~miig        t0~     8
            pari8h; a8 peroohiel clergy OF bouIthrle8;
            oontrolled, 8UppWted by or within the jurlf~¶l~-
            tiOn Of 8 pari8h, OF perish 13hU+i$ l8 pWOobidl
Han. T. H. Trimble - Page 3



      8ChOO10, charities.   2. confined or EW8triCted
      to l pariah; 88, of   QmOChiaiolinterest$ hsnCe
      l-ted   l.urange or 8cope5   arrow,   local;   es a
      pwoohlal mind or point of    V18W.

                ‘P&rochial School - a SOhO  USUti17
      for eleaentivy lnrtruoticu, rintained bP a
      pnrishor e rellglous body.'
                 The ceae of 5tate ex rel John8on~,et al v.
Boyd, et al, 28 A. E. (2) 257, holda that the question aa to
whetlter $ achool 18 public or parochial 18 determined bP the
control thereof. We quotesfrom 8aid ce8e ae, follov81
                "although it ve8 alieged in the
      aomplalnt that thaae 8chool8 were directed            T
      and controlled through the cleticel govern-
      ment of the ahuroh exmcdaed bP aud throu@
      the Blahop, thrre wea no mch flndlng by the
      Oourt. mther     these llChO018,durlq th
      period in queatlon, vore paroohlal or pub110
      8ChOO18 is d8t8l'Sll& bP th42r COntl'Ol.'
                 biOS'd8
                       illCOlUBkOll
                                 U80 When U8&3 by tb kgi8lOtUP3
 in 8 8tatUte nre t0 be UndOr8tOOd 08 intended  t0 eXQn88 the
 sense in vhfch th8y ere ordlnarllP:us8d~ T. & P. Ry. Co. v.
 Rallroe6 co3mA1slon of Texm, 150 8. Y. 878.
                It ir our opinion that tlm tern "parochial*
 a8 used in the ebova quoted rtrtute 8houl.dbe givsn it8 U8Wl
 and or&nary rerning a8 rhown by the definiti'$Isabove
 quoted In this opinion. It 18 our further opinion that  the
 tera "parochf.al'is a 1isLitedterm 8nd is not inqluslve
 enough to include lll church llchoOl8and all pri*te schools.
 As t0 whether auy QartiCUhr  8ChOOl 18 Ori$e BUti~~3Wm~hi8~
 school vi11 of course be determined by all the recta with
 reference thereto.
                It is also our oplnlon that the portion or
 the above quoted act, which you hrve L&&red   ebout, is
'Hon. T. W. Trlmbl8 - P-e   k


 oleerlr con8tltutlonal. 808 biIUme9. Ibrn,        40 5. bf. (2) 31.

                                     Very truly yours
                                ATTORIIEYOBRBRALOF TRXAS




                                BY       Wm. J.   Penning
                                              A8ei8tUht
UJF:BT